— Appeal by defendant from a judgment of the Supreme Court, Westchester County (Marasco, J.), rendered May 14, 1982, convicting him of two counts of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Viewed in its entirety, the trial court’s charge on reasonable doubt was balanced and fair, and did not serve to dilute the People’s burden of proof (see People v Jones, 27 NY2d 222; People v Lewis, 71 AD2d 7).
We have considered defendant’s other contentions and find them to be without merit. Thompson, J. P., Bracken, Brown and Rubin, JJ., concur.